             Case 4:19-cv-04029-KES Document 1-1 Filed 02/08/19 Page 1 of 9 PageID #: 16
              Case4:18-cr-40100-KES Document 80 Filed 01/14/19 Page 1 of 6 Page!D #: 481
AO 24SB (Rev. 11/16) Judgment in a Criminal Case
          Sheet I



                                        United States District Court
                                                   District OfSouth Dakota, Southern Division

              UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                  V.



                          Wallace Tang                                           Case Number:             4:I8CR40IOO-I

                                                                                 USM Number:              17718-273

                                                                                 Timothy W. Billion / Thomas F. Carlucci
                                                                                 Defendant's Attorney

THE DEFENDANT:

■ pleaded guilty to ccunt(s)       2 ofthe Information.

□ pleaded nolo contendere to count(s)
    which was accepted by the Court.
□ was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
Title & Section                                              Nature of Offense                                     Offense Ended          Count
18 U.S.C. § 1343                                             Wire Fraud                                               01/28/2015             2




The defendant is sentenced as provided in this Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)

□ Count(s)                                                                         □ is □ are dismissed on the motion of the United States.


It is ordered that the defendant must notify the United States attomey for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fiilly paid. If ordered to pay restitution,
the defendant must notify the Court and United States attomey of material changes In economic circumstances.

                                                                         01/14/2019
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                         Karen E. Schreier. United States District Judge
                                                                         Name and Title of Judge




                                                                                                                                EXHIBIT
               Case 4:19-cv-04029-KES Document 1-1 Filed 02/08/19 Page 2 of 9 PageID #: 17
                  Case 4:18-cr-40100-KES DocumentSO Filed 01/14/19 Page 2 of 6 , „a>-.^„,T4,aMf--Page2of6
 AO 245B    (Rev. II/I6) Judgment in a Criminal Case
            Sheet 4 - Probation


  DEFENDANT;                      Wallace Tang
  CASE NUMBER:                    4:18CR40100-1




                                                                 PROBATION

You are hereby sentenced to probation for a term of: 2 years.


                                                       MANDATORY CONDITIONS
t. You must not commit another federal, state, or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from,
   probation and at least two periodic drug tests thereafter, as determined by the Court.
           H     The above drug testing condition is suspended, based on the Court's determination that you pose a low risk offuture
                 substance abuse. (Check, ifapplicable.)
4. ■       You must cooperate in the collection ofDNA as directed by the probation officer.(Check, ifapplicable.)
5. □       You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, etseq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
           work, are a student, or were convicted of a qualifying offense. (Check, if applicable.)
6. □       You must participate in an approved program for domestic violence pursuant to 18 U.S.C. § 3563(a)(4). (Check'ifapplicable.)
7. □       You must make restitution In accordance with 18 U.S.C. §§ 3663 and 3663A or any other state authorizing a sentence of
           restitution. (Check, ifapplicable.)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this Judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this Judgment.
10. You must notify the Court of any material change in your economic circumstances that might affect your ability to pay restitution, fines,
    or special assessments.

You must comply with the standard conditions that have been adopted by this Court as well as with any other conditions on the attached
page.
            Case 4:19-cv-04029-KES Document 1-1 Filed 02/08/19 Page 3 of 9 PageID #: 18
              Case 4:18-cr-40100-KES Document 80 Filed 01/14/19 Page 3 of 6 PagelD #: 483
                                                                                                                           Judgment - Page 3 of6

AO 245B (Rev. 11/16) Judgment in a Criminal Case
          Sheet 4A - Probation


DEFENDANT:                       Wallace Tang
CASE NUMBER:                     4;18CR40100-I

                                       STANDARD CONDITIONS OF SUPERVISION
As part ofyour probation, you must comply with the following standard conditions ofsupervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed,report to the Court about, and bring about improvements in your conduct and condition.

1. Ybu must report to the probation office in the federal judicial district where you are authorized to reside within 72 hoiu^ from the
     time ofyour sentence, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.

2. After initially reporting to the probation office, you will receive instructions from the Court or the probation officer about how and
   when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     Court or the probation officer.
4. You must answer truthfully the questions asked by your jirobation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about yoiu' living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. Ifnotifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours ofbecoming aware of a change or expected change.
6. You must allow the probatiori officer to visit you at reasonable times, at your home or elsewhere, and you must permit tlie probation
   officer to take any items isrohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful fype ofemployment, unless the probation officer excuses you from
     doing so. Ifyou do not have full-time employment you must try to find full-time employment,unless the probation officer excuses
     you from doing so. Ifyou plan to change where you work or anything about your work(such as your position or yourjob
     responsibilities), you must notify tlie probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8. You must not.communicate or interact with someone you know is engaged in criminal activity. If you know someone h^ been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. Ifyou are arrested of questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to anoAer person such as nunchalms or lasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission ofthe Court.
12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
    you-to notify the person about the risk and you must comply witli that instruction. The probation officer may contact the person and
     confirm that you have notified the person about the risk.
13. Youmust follow the instructions of the probation officer related to the conditions ofsupervision.
           Case 4:19-cv-04029-KES Document 1-1 Filed 02/08/19 Page 4 of 9 PageID #: 19
            Case 4:18-cr-40100-KES Document 80 Filed 01/14/19 Page 4 of 6 PagelD #: 484
                                                                                                                   Judgment - Page 4 of6

 AO 245B   (Rev. 11/16) Judgment in a Criminal Case
           Conditions ofSupervision


DEFENDANT:                 Wallace Tang
CASE NUMBER:               4:18CR40100-1


                                         SPECIAL CONDITIONS OF SUPERVISION




     1. You must complete 80 hours ofcommunity service work, at the direction ofthe U.S. Probation Office, which
        shall be completed within 6 months ofthe date ofthis Judgment.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the Court and has provided me with a written copy of this
Judgment containing these conditions. Fot^fiirther information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions^ avaibble at: www.uscourts.gov.


Defendant's Signature                                          Date
             Case 4:19-cv-04029-KES Document 1-1 Filed 02/08/19 Page 5 of 9 PageID #: 20
              Case4:18-cr-40100-KES Document 80 Filed 01/14/19 Page 5 of 6 PagelD#: 485
                                                                                                                           Judgment - Page 5 of6

AO 245B (Rev. 11/16) Judgment in a Crimihal Case
        Sheets—Criminal Monetary Penalties

 DEFENDANT:                         Wallace Tang
 CASE NUMBER:                      4:18CR40100-1

                                              CRIMINAL MONETARY PENALTIES

      You must pay the total criminal mohetaty penalties under the Schedule ofPayments set below.

                     Assessment                    JVTA Assessment*            Fine                         Restitution
 TOTALS              $100                          Not Applicable              Waived                       $1,084,418.60


 □       The detennination of restitution is deferred until
         An AmendedJudgment in a Criminal Case (WO            will be entered after such detennination.

 □       You must make restitution (including community restitution) to the following payees in the amount listed below.

        If you make a partial payment, each payee shall receive tin approximately proportioned payment, imless specified otherwise in the
        priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
       • before the United States is paid.

 Name of Payee                                              Total Loss**              Restitution Ordered          Priority or Percentage
National Science Foundation (NSF)                             $812,656.00                 $812,656.00
National Aeronautics and Space Administration                 $124,942.77                 $124,942.77
(NASA)
Department of Energy (DOE)                                    $146,819.83                 $146,819.83




• TOTALS                                                    $1.084,418.60                  $1,084,418.60


□       Restitution amount ordered pursuant to Plea Agreement $

□       You must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the Schedule of Payments
        may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).


□       The Cotirt detennined that you do not have the ability to pay interest and it is ordered that:

        □      the interest requirement is waived for the       □     fine     □      r^titution.

        □      the interest requirement for the    □        fine      □      restitution is modified as follows:


*JusticeforVictims6fTrafficklngActof2015,Pub.L.No. 114-22.
** Findings for the total amount of losses are required "under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on
or after September 13,1994, but before April 23,1996.
                Case 4:19-cv-04029-KES Document 1-1 Filed 02/08/19 Page 6 of 9 PageID #: 21
                 Case 4:18-cr-40100-KES Document 80 . Filed 01/14/19 Page 6 of 6 PagelD #: 486
                                                                                                                                     Judgment - Page 6 of6

A0245B       (Rev. 11/16) Judgment in a Criminal Case
             Sheet6 — Schedule ofPayments


 DEFENDANT:                            Wallace Tarig
 CASENUMBER:                           4:I8CR40I0O-l


                                                             SCHEDULE OF PAYMENTS

 Having assessed your ability to pay, payment ofthe total criminal monetary penalties is due as follows:

 A       ■      Lump sum payment of            $1,084,518.60         due immediately, balance due

              □       not later than                                     , or

             ,□       in accordance with        □       C,    □     D,      □       E, or   □ F below; or


B        □      Payment to begin immediately (may be combined with                  DC,         □ D, or         □ F below); or

C        □      Payment in equal                         (e.g., weekly, monthly, quarterly) installments of S                  ,     .
                to commence                                                (e.g'., 30 or       after the date of this Judgment; or

D        □      Payment in equal                         (e.g., weekly, monthly, quarterly) m&tzWmtTAs of %                    ,
                to commence                                                (e.g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or

                Payment of the total restitution and other criminal monetary penalties shall be due in regular quarterly installments of 50% of
                the deposits in your inmate trust account while the you are in custody, or 10% ofyour inmate trust account while serving
                custody at a Residential Reentry Center. Any portion of the monetary obligation(s) not paid in full prior to your release from
                custody shall be due in monthly installments of $                    ^ such payments to begin              days following your release,


 F       □     Special instructions regarding the payment of criminal monetary penalties:




Unless the Court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Fihaiicial Responsibility Program, are made to the clerk of the court.

You shall receive credit for all payments previously made toward any criminal monetary penalties imposed,
■        Joint and Several
         Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
         and corresponding payee, if appropriate.
         Laserlith Corporation 4.T8CR40100-03 $1,084,418.60
         Black Hills Nanosystems, Corporation 4:18CR4ipO-04 $1,084,418.60
         Blue Sky Engineering, Incorporated 4:18CR40100-05 $1,084,418.60
□        You shall pay the cost of prosecution,
□        You shall pay the following court cost(s):
n        You shall forfeit your interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.
             Case 4:19-cv-04029-KES Document 1-1 Filed 02/08/19 Page 7 of 9 PageID #: 22
                    Case4:18-cr-40100-KES Document 87 Filed 01/14/19 Page 1 of 3 PagelD #: 509


A0245B (Rev. 11/16)Judgmentin a Criminal Case
          Sheet I



                                       United States District Court
                                                District OfSouth Dakota, Southern Division

             UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                  V.


                                                                                Case Number:              4:I8CR40l00-5
             Blue Sky Engineering Incorporated
                                                                                USMNumber:                N/A

                                                                                Timothy W. Billion / Thomas P. Carlucci
                                                                                Defendant's Attorney

THE DEFENDANT:

I pleaded guilty to count(s)       1 ofthe Information.

□ pleaded nolo contendere to count(s)
    which was accepted by the Court.

□ was found guilty on count(s)
    after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
                                                             Nature of OiYense                                    Offense Ended         Count
Title & Section
18U.S.C.§ 1349         "                                     Conspiracy to Commit Wire Fraud                            2016                I




The defendant is sentenced as provided in this Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)                                         .                     .

□ Count(s)                                                                         □ is □ are dismissed on the motion ofthe United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay restitution,
the defendant musfnotify the Court and United States attorney of material changes in economic circumstances.

                                                                         01/14/2019
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                         Karen E. Schreier. United States District Judge
                                                                         NaAe and Title of Judge
              Case 4:19-cv-04029-KES Document 1-1 Filed 02/08/19 Page 8 of 9 PageID #: 23
                Case4:18-cr-40100-KES Documents? Filed 01/14/19 Page 2 of 3 PagelD#: 510
                                                                                                                            Judgment - Page 2 of3

A0 245B (Rev. 11/16) Judgment in a Criminal Case
        Sheet 5 — Criminal Monetary Penalties

 DEFENDANT:                        Blue Sky Engineering Incorporated
 CASENUMBER:                       4:I8CR40100-5


                                              CRIMINAL MONETARY PENALTIES

       You must pay the total criminal monetary penalties under the Schedule ofPayments set below.

                     Assessment                    JVTA Assessment*           Fine                           Restitution
 TOTALS              $400                          Not Applicable             Waived                         $1,084,418.60


 □       The determination of restitution is deferred until
         An            JhcfgmeM/1« n Ofm/jw/Case (^0 2-^JQ will be entered after such determination. .

 □       You must make restitution (including community restitution) to the following payees in the amount listed below.

        If you make a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the
        priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

 Name of Pavee                                               Total Loss**            Restitution Ordered            Prioritv or Percentage
 National Science Foundation (NSF)                            $812,656.00                 $812,656.00
 National Aeronautics and Space Administration                S124,942.77                 $124,942.77
 (NASA)
 Department of Energy (DOE)                                   $146,819.83                 $146,819.83




TOTALS                                                       $1,084.418.60                $1,084,418.60


n       Restitution amount ordered pursuant to Plea Agreement $

□       You must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(^. All ofthe payment options on the Schedule of Payments
        may be subject to penalties for delinquency and default, pursuant to 18.U.S.C. § 3612(g).


□       The Court determined that you do not have the ability to pay interest and it is ordered that:

        □       the interest requirement is waived for the      □     fine    □      restitution.

        □      the interest requirement for the     Q        fine     □      -restitution is modified as follows:


* Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
*♦ Findings for the total amount of losses are required under Chapters 109A, IIO, IIOA, and 113 A of Title 18 for offenses committed on
orafter September 13,1994, but before April 23,1996.
                 Case 4:19-cv-04029-KES Document 1-1 Filed 02/08/19 Page 9 of 9 PageID #: 24
                    Case4:18-cM0100-KES Documents/ Filed 01/14/19 Page S of 3 PagelD#: 511
                                                                                                                                        Judgment - Page 3 of3

A0245B        (Rev. 11/16)Judgment in a Criminal Case
              Sheet 6—Schedule ofPayments


 DEFENDANT:                             Blue Sky Engineering Incorporated
 CASENUMBER:                            4;18CR40100-5


                                                             SCHEDULE OF PAYMENTS

 Having assessed your ability to pay, payment ofthe total criminal monetary penalties is due as follows:'
 A        ■      Lump sum payment of            $1,084,818.60        due immediately, balance due

                □      not later than                                    , or

          . □          in accordance with        p      C,    □     D,      □      E,or     □ F below; or

 B        □      Payment to begin immediately (may be combined with                DC,          □ D, or          □ F below); or

 C        □      Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                     ,
                 to commence                                                (e.g., 30 or 60 days) after the date of this Judgment; or

 D        □      Pa3Tnent in equal                       (e.g., weekly, monthly, quarterly)                of %                  ,
                 to commence                                                (e.g., 30 or 60 days) after release fi-cm imprisonment to a
                 term of supervision; or

                 Payment of the total restitution and other criminal monetary penalties shall be due in regular quarterly installments of 50% of
 E        □
                 the deposits in your irimate trust account while the you ai'e in custody, or 10% ofyour inmate trust account while serving
                 custody at a Residential Reentry Center. Any portion of the monetary obIigation(s) not paid in fiill prior to your release fi-om
                 custody shall be due in monthly installments of $              , such payments to begin          days following your release.

 F    □          Special instructions regarding the payment of criminal monetary penalties:




 Unless the Court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment cfcriminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau ofPrisons'
 Inmate Financial Responsibility Program, are made to the clerk ofthe court

 You shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
 ■        Joint and Several
          Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint arid Several Amount,
          and corresponding p^ee, if appropriate.
          Wallace Tang 4:18CR40100-OI $1,084,418.60
          Laserlith Corporation 4:18CR4I00-03 $1,084,418.60 ,
          Black Hills Nanosystems, Corporation 4:18CR4100-04 $1,084,418,60
 □        You shall pay the cost of prosecution.
 □        You shall pay the following court cost(s);
 n        You shall forfeit your interest in the following property to the United States;

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
 costs.
